DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The status of the priority applications should be updated.  

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a full-color pixel arrangement for an OLED display, the full-color pixel arrangement comprised of, in part, the substrate, or a layer disposed between the first electrode layer and the substrate has a non-uniform thickness that create a first optical path length and a second optical path length for light generated by the first organic emissive stack; wherein light emitted by the first device is a different color than light generated by the 
Due to their dependency, claims 2-18 are necessarily allowable.

Regarding independent claim 19, the prior art of record neither shows nor suggest an OLED display comprised of, in part, the substrate, or a layer disposed between the first electrode layer and the substrate has a non-uniform thickness that create a first optical path length and a second optical path length for light generated by the first organic emissive stack; wherein light emitted by the first emissive organic stack is a different color than light generated by the one or more organic emissive layers in the first emissive organic stack, along with the rest of the limitations of the claim.
Regarding independent claim 20, the prior art of record neither shows nor suggest a consumer product comprising: a first device comprising: a substrate; a first electrode layer disposed over the substrate; a second electrode layer disposed over the first electrode layer; and a first emissive organic stack disposed between the first electrode layer and the second electrode layer, the first emissive organic stack comprising one or more organic emissive layers; wherein at least one of the first electrode layer, the substrate, or a layer disposed between the first electrode layer and the substrate has a non-uniform thickness that create a first optical path length and a second optical path length for light generated by the first organic emissive stack; wherein light emitted by the first emissive organic stack is a different color than light generated by the one or more organic emissive layers in the first emissive organic stack.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Please see the above Action.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879